DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-10 are pending in this application. Claims 7-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/03/2021. Applicant's election with traverse of Group I in the reply filed on 12/03/2021 is acknowledged.  The traversal is on the ground(s) that the inventive concepts are the same in both Inventions and therefore there is not a serious burden on the Examiner.  This is not found persuasive because contains completely different limitations that the invention I can be operated in a different manner to. This different scope can require a different field of search and use of different pieces of prior art, there putting examination burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on 10/04/2019 has been considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a fastening mechanism” in claims 2 & 4, and “a detachable fixing mechanism” in Claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	When turning to the Applicant’s specifications, the fastening mechanism is recited to be a hinge and the detachable fixing mechanism is recited to be a hook system. Therefore, the fastening mechanism has been interpreted to be a hinge or its equivalence, and the detachable fixing mechanism is interpreted to be a hook system or its equivalence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 4,905,478 to Matsuda in view of US Patent Publication Number 2017/0314812 A1 to Hurley and further in view of US Patent Number 4,133,652 to Ishikawa and even further in view of US Patent Publication Number 2010/0043527 A1 to Marra.

A) As per Claim 1, Matsuda teaches an air cleaner (Matsuda: Figure 11) comprising: 
an air cleaner casing (Matsuda: Figure 11, upper portion of Item 25 surrounded by Item 28) which is configured to be coupled to a roof formed at a lower side of an air conditioning unit of an express bus;
an air cleaner main body which is coupled to the air cleaner casing (Matsuda: Figure 11, lower Item 25 holding Item 23 below roof);
a filter unit which filters out dust which has a size greater than a predetermined particle size (Matsuda: Figure 11, Item 23).
Matsuda does not teach an air cleaner return grille cover which is coupled to the air cleaner casing to protect the air cleaner main body;

a converter unit which generates the high-tension arc on the dust collector unit; and 
a sensor unit which measures a concentration of the dust having the size equal to or smaller than the predetermined particle size to operate the dust collector unit and the converter unit.
However, Hurley teaches an air cleaner return grille cover which is coupled to the air cleaner casing to protect the air cleaner main body (Hurley: Figures 6-7, grille 505 attached to casing Item 920).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Matsuda by adding a removable grille, as taught by Hurley, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Matsuda with these aforementioned teachings of Hurley with the motivation of allowing for easy maintenance of the filter without tools.
Matsuda in view of Hurley does not teach a dust collector unit which filters out dust, which passes through the filter unit and has the size equal to or smaller than the predetermined particle size, by collecting the dust on an electrode plate by generating a high-tension arc; 
a converter unit which generates the high-tension arc on the dust collector unit; and 
a sensor unit which measures a concentration of the dust having the size equal to or smaller than the predetermined particle size to operate the dust collector unit and the converter unit.
However, Ishikawa teaches a dust collector unit which filters out dust, which passes through the filter unit and has the size equal to or smaller than the predetermined particle size, by collecting the dust on an electrode plate by generating a high-tension arc (Ishikawa: Figure 1, Items 81 & 82); 
a converter unit which generates the high-tension arc on the dust collector unit (Ishikawa: Figure 1, Item 11).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Matsuda in view of Hurley by adding a dust collector unit, as taught by Ishikawa, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to 
Matsuda in view of Hurley and Ishikawa does not explicitly teach a sensor unit which measures a concentration of the dust having the size equal to or smaller than the predetermined particle size to operate the dust collector unit and the converter unit.
However, Marra teaches a sensor unit which measures a concentration of the dust having the size equal to or smaller than the predetermined particle size to operate the dust collector unit and the converter unit (Marra: Paragraph 0027).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Matsuda in view of Hurley and Ishikawa by adding a sensor unit, as taught by Marra, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Matsuda in view of Hurley and Ishikawa with these aforementioned teachings of Marra with the motivation of only operating the dust collector when necessary, thereby saving energy.

B) As per Claim 2, Matsuda in view of Hurley, Ishikawa and Marra teaches that the air cleaner return grill cover is coupled to a first side of the air cleaner casing by a fastening mechanism (Hurley: Figure 7, Item 950) and coupled to a second side of the air cleaner casing by a detachable fixing mechanism (Hurley: Figure 7, Item 960).

C) As per Claim 3, Matsuda in view of Hurley, Ishikawa and Marra teaches that the fastening mechanism is a hinge (Hurley: Figure 7, Item 950), and the detachable fixing mechanism is a hook system (Hurley: Figure 7, Item 960).

D) As per Claim 4, Matsuda in view of Hurley, Ishikawa and Marra teaches that the air cleaner main body is coupled to a first side and a second side of the air cleaner casing by a fastening mechanism (filter of Matsuda in Item 23 attached to casing via Items 950 & 960 in Hurley).

E) As per Claim 5, Matsuda in view of Hurley, Ishikawa and Marra teaches that the dust collector unit and the converter unit operate when the air conditioning unit operates in a recirculation mode (Matsuda: Figure 11 is in recirculation mode all the time as that is the method of heat transfer with the system).

	F) As per Claim 6, Matsuda in view of Hurley, Ishikawa and Marra teaches all the limitations except that the predetermined particle size is a diameter of 10 micron or 2.5 micron.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the particle size limit 10 or 2.5 micron, since it has been held that where the general conditions of a claim are disclosed in the prior art (ultra-fine particle filters), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that size of the particle limit is a result effective variable because the larger the limit, the more the dust collector will be activated and the cleaner it will be.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the particle size limit 10 or 2.5 micron, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/Allen R. B. Schult/Primary Examiner, Art Unit 3762